Citation Nr: 0209609	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  97-32 548A	)	DATE
	)
	)


THE ISSUE


Whether an April 1958 Board decision, which denied service 
connection for a right wrist disability, should be revised or 
reversed on the grounds of clear and unmistakable error.

(The issue of entitlement to an effective date earlier than 
August 1, 1989, for the grant of service connection for 
status post excision of distal right ulna is the subject of a 
separate decision of the Board.)



REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The appellant served on active duty from September 1953 to 
September 1956.

This case comes before the Board of Veterans' Appeals (the 
Board) on motion by the appellant asserting clear and 
unmistakable error in an April 18, 1958, Board decision, 
which denied service connection for a right wrist disorder, 
determining that it was not aggravated during service.

The Board notes that it issued a January 24, 2000, decision 
wherein it determined that there was no clear and 
unmistakable error in the April 1958 Board decision.  The 
appellant appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In February 2002, 
the Court vacated the January 2000 decision and remanded it 
to the Board for readjudication in conjunction with the 
Board's adjudication on the merits of the claim for 
entitlement to an effective date earlier than August 1, 1989, 
for the grant of service connection for status post excision 
of distal right ulna.  The case has been returned to the 
Board for further appellate review. 


FINDING OF FACT

The April 1958 Board decision was supported by the evidence 
then of record, and was consistent with the applicable law 
and regulations extant at that time.


CONCLUSION OF LAW

The Board's decision of April 1958 was not clearly and 
unmistakably erroneous as to the denial of service connection 
for a right wrist disorder on the basis that it was not 
aggravated during service.  38 U.S.C.A. § 7111 (West Supp. 
2001); 38 C.F.R. §§ 20.1403(a) & (c) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  38 U.S.C.A. § 7111(a) 
(West Supp. 2001).

A review to determine whether clear and unmistakable exists 
in a case may be instituted by the Board on its own motion, 
or upon request of a claimant at any time after the decision 
is made.  38 U.S.C.A. § 7111(c) and (d) (West Supp. 2001).  A 
request for revision is to be submitted directly to the Board 
and decided by the Board on the merits, 38 U.S.C.A. § 7111(e) 
(West Supp. 2001), and a claim filed with the Secretary 
requesting such reversal or revision is to be considered a 
request to the Board, 38 U.S.C.A. § 7111(f) (West Supp. 
2001).

Motions for review of Board decisions on the grounds of clear 
and unmistakable error are adjudicated pursuant to 
regulations published by VA in January 1999.  38 C.F.R. 
§§ 20.1400-20.1411 (2001).  Section 20.1404(b) as it operates 
in conjunction with section 20.1409(c) to deny review of a 
motion was recently declared invalid by the United States 
Court of Appeals for the Federal Circuit (Federal Circuit), 
see Disabled American Veterans et al. v. Gober, 234 F.3d 682 
(Fed. Cir. 2000), but as the Federal Circuit found the 
balance of these regulations valid, and as the Board's 
disposition of the motion herein is on the merits and is not 
based on the application of Rule 20.1404(b), there is no 
undue prejudice to the moving party in proceeding without 
further argument and/or submission of evidence in light of 
the Federal Circuit's recent ruling.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

According to the valid regulations cited above, clear and 
unmistakable error is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  38 C.F.R. § 20.1403(a) (2001).  Generally, clear 
and unmistakable error is present when either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were ignored or incorrectly applied.  Id.  Review 
for clear and unmistakable error in a prior Board decision 
must be based on the record and the law that existed when the 
decision was made.  38 C.F.R. § 20.1403(b)(1) (2001).  

The regulations cited above also state that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c) (emphasis added).  
Examples of situations that are not clear and unmistakable 
include, a changed diagnosis, i.e., a new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; the Secretary's failure to fulfill the duty to 
assist; and, allegations based on improper evaluation of 
evidence, i.e., a disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d)(1)-(3).

Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

It should be noted that the above-cited regulatory authority 
was published with the specific intent to codify the current 
requirements for a viable claim of clear and unmistakable 
error that the Court has defined for claims of clear and 
unmistakable error in rating decisions.  See Damrel v. Brown, 
6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993), 
en banc review denied, 6 Vet. App. 162 (1994); Russell v. 
Principi, 3 Vet. App. 310 (1992) (en banc).  The Board may 
therefore rely on the well-established precedent of the Court 
on what exactly constitutes a valid claim of clear and 
unmistakable error, such as is set forth in Russell, Damrel, 
and Fugo, all supra, which definition will be stated below.

In essence, the appellant claims that clear and unmistakable 
error occurred in the April 1958 Board decision in that the 
Board wrongfully denied his claim for service connection for 
a right wrist disorder.

The applicable regulations in effect at the time of the April 
18, 1958, Board decision are shown below.  The Board notes 
that such regulations have not changed substantively since 
the time of the 1958 Board decision.  

Under 38 U.S.C. § 310, it stated the following, in part:

For disability resulting from personal 
injury suffered or disease contracted in 
line of duty, or for aggravation of a 
preexisting injury suffered for disease 
contracted in line of duty, in the 
active military, naval, or air service, 
during a period of war, the United 
States will pay to any veteran thus 
disabled and who was discharged or 
released under conditions other than 
dishonorable from the period of service 
in which said injury or disease was 
incurred, or preexisting injury or 
disease was aggravated, compensation as 
provided in this subchapter, . . . . 

Under 38 U.S.C. § 311, it stated the following:

For the purposes of section 310 of this 
title, every veteran shall be taken to 
have been in sound condition when 
examined, accepted, and enrolled for 
service, except as to defects, 
infirmities, or disorders noted at the 
time of the examination, acceptance, and 
enrollment, or where clear and 
unmistakable evidence demonstrates that 
the injury or disease existed before 
acceptance and enrollment and was not 
aggravated by such service.


Under 38 U.S.C. § 353, it stated the following, in part:

A preexisting injury or disease will be 
considered to have been aggravated by 
active military, naval, or air service, 
where there is an increase in disability 
during such service, unless there is a 
specific finding that the increase in 
disability is due to the natural progress 
of the disease.

Under 38 C.F.R. § 3.63(i), it stated the following, in part:

[I]njury or disease, apart from conduct 
disease, noted prior to service or shown 
by clear and unmistakable evidence, 
including medical facts and principles, 
to have had inception prior to enlistment 
will be conceded to have been aggravated 
where such disability underwent an 
increase in severity during service 
unless such increase in severity is shown 
by clear and unmistakable evidence, 
including medical facts and principles, 
to have been due to the natural progress 
of the disease.  Aggravation of a 
disability noted prior to service or 
shown by clear and unmistakable evidence, 
including medical facts and principles, 
to have had inception prior to enlistment 
may not be conceded where the disability 
underwent no increase in severity during 
service on the basis of all the evidence 
of record pertaining to the 
manifestations of such disability prior 
to, during, or subsequent to service. . .  
The usual effects of medical and surgical 
treatment in service, having the effect 
of ameliorating disease or other 
conditions incurred before enlistment, 
including post-operative scars, absent or 
poorly functioning parts of organs, will 
not be considered service-connected 
unless the disease or injury is service-
connected, i.e., aggravated by service 
otherwise than by the usual effects of 
treatment.

Evidence reviewed by the Board at the time of the April 1958 
decision included the appellant's service medical records; 
November 1957 and June 1957 VA examination reports; a 
November 1957 statement from J. E. Snyder, M.D.; and, the 
transcript of the appellant's personal hearing held on 
November 6, 1957.  A description of the facts at the time of 
the April 1958 Board decision follows.  

The service medical records disclosed that the appellant 
reported on his August 1953 enlistment examination a history 
of having a bone chip removed from his right elbow in 1948.  
The examiner noted on the examination report that the 
appellant had some limitation of extension (10 degrees) of 
the right arm, which he stated was not considered disabling.  
In September 1954, the appellant was seen for a possible 
fracture of the right hand.  X-rays were reported as 
negative, and hot soaks were recommended.  The appellant was 
seen again for follow-up treatment in November 1954, at which 
time he complained of a swollen right hand.  X-rays were 
taken again, but were apparently not read as there is no 
accompanying report.  In March 1955, while being treated for 
right knee pain, the appellant reported a medical history of 
pre-service right elbow surgery and stated that he could not 
presently extend his right elbow completely and had some 
stiffness in the elbow.  The appellant stated that he had no 
real pain but had some stiffness in the elbow.  

In March 1956, the appellant was hospitalized for surgical 
excision of the distal one-inch of the right ulna based on a 
finding that he had an incomplete dislocation of the right 
radial ulnar joint.  At that time, it was reported that the 
appellant had a pre-service history of bone chip removal 
surgery on the right elbow with a history since that surgery 
of gradual development of weakness of the wrist, radial 
deviation of the hand, and increased prominence of the 
styloid process of the ulna with pain on exertion across the 
dorsum of the wrist and along the medial aspect of the right 
forearm.  

In April 1956, following surgery, it was noted that the 
appellant had much pain on attempts at supination.  The 
examiner stated that there was some tenderness but no heat or 
redness.  Later that month, the examiner stated that the 
appellant had 20 degrees of supination and that the wrist was 
generally stronger.  There was no tenderness.  On May 9, 
1956, the appellant reported that he had soreness in the hand 
but that his hand was getting stronger.  He was able to lift 
50 pounds on the right and 165 pounds on the left.  On May 
16, 1956, the appellant was reported to be able to lift 55 
pounds.  On May 23, the examiner stated that the appellant 
was able to lift 65 pounds and had 75 degrees of supination 
and 80 degrees of pronation with normal ulnar and radial 
deviation at the wrist.  Volar flexion and dorsiflexion were 
noted to be normal.  On June 1, 1956, the examiner stated 
that there was no appreciable increase in grip strength and 
that the appellant had considerable popping on the right 
elbow.  He stated the appellant would be discharged to trial 
of duty.  

Sick call treatment reports from June 1956 to July 1956 do 
not include any complaints of the right arm.  The September 
1956 report of medical examination, conducted at separation, 
shows that clinical evaluation of the appellant's upper 
extremities was normal.  The examiner noted that the 
appellant had a scar on the right wrist on the ulnar side.

A November 1956 VA examination report shows that the 
appellant had only a two-inch linear scar over the ulnar 
aspect of the right wrist.  The examiner stated that the scar 
was not tender and that the wrist was freely movable with no 
evidence of muscle loss, visible deformity, limited range of 
motion, or diminished wrist or hand strength.  He concluded 
that there was, "[n]o impairment of function of wrist."  X-
rays taken at that time showed resection of the distal third 
of the ulna, with the residual stump showing no surrounding 
bony reaction except for a bone spur.  The surrounding soft 
tissue appeared normal on x-rays.

A June 1957 VA examination report shows that the appellant 
reported that his wrist was getting worse.  The examiner 
stated that there was no limitation of dorsiflexion or palmar 
flexion.  He noted that the appellant fixed his hand and 
forcibly pronated the wrist and that the distal end of the 
ulna became prominent.  The examiner stated that the hand was 
maintained in a neutral position with no ulnar or radial 
deviation.  He stated that the appellant had good grip 
strength.  X-rays taken of the right wrist showed no changes 
compared to the previous study taken in November 1956.

The November 1957 statement from Dr. Snyder, the Assistant 
Vice President of Medical Information at the Columbia-
Presbyterian Medical Center, disclosed that the appellant had 
been an inpatient at the facility in 1948 at which time he 
had injured his right elbow in a fall that occurred 
approximately six months prior to his admission.  Dr. Snyder 
reported that x-rays taken at that time showed closure of the 
right radial head epiphysis which probably indicated an old 
injury.  He stated that based on these results, it was felt 
that he had osteochondritis of the right elbow joint and 
probably a loose body.  Dr. Snyder stated that the appellant 
underwent surgery in 1948 to have the right head removed, as 
well as the loose body.  He did well postoperatively and when 
seen in May 1953, it was noted that he lacked 10 degrees of 
full extension and 25 degrees of supination.  Dr. Snyder 
further reported that the appellant was last seen at their 
facility in October 1956 (one month after service discharge), 
at which time, he reported pain in his right elbow and a 
decrease in supination and pronation since undergoing an 
operation in March 1956 for removal of the distal end of his 
right ulna.  He stated that clinical examination at that time 
showed some range of motion deficits in the right elbow and a 
one-centimeter shortening of the right forearm.  X-rays 
showed some regeneration of the bone in the region of the 
neck of the right radius with considerable joint space 
narrowing between the neck and the capitellum.  Dr. Snyder 
concluded that the appellant was thereafter recommended to 
follow a conservative therapy, but that he had not been seen 
since at the Columbia- Presbyterian Medical Center.

At his RO hearing in November 1957, the appellant testified 
that service connection was in order for the right wrist on 
the basis of aggravation, contending that because of the 
strenuous nature of his duties performed in the Marine Corps, 
his pre-existing right elbow disorder was aggravated to such 
an extent that it eventually manifested itself in the form of 
dislocation of the right wrist.  He denied having any acute-
type injury to his right wrist during service, testifying 
that he played basketball and performed duties as a wireman 
which required pole climbing during service without 
difficulty until he needed the operation in March 1956.

In the April 1958 decision, the Board's analysis was as 
follows:  

The evidence establishes that a wrist 
disability existed prior to service.  In 
this regard[,] there is no disagreement, 
the appellant basing his appeal on the 
contention that residuals of the pre-
service injury were aggravated during 
service.  The symptoms in service were a 
manifestation of the preservice wrist 
condition and the operative procedure was 
ameliorative in nature.  Superimposed 
injury is not shown and increase in the 
basic preexisting level of disablement is 
not demonstrated.  The evidence does not 
establish that the wrist condition was 
aggravated by service.  It is, therefore, 
the decision of the Board that the 
evidence does not permit the grant of 
service connection for the right wrist 
deviation.  The appeal is denied.

As stated by the Court and adopted in the regulations 
governing motions alleging clear and unmistakable error in 
prior Board decisions, for such error to exist, the error 
must be "undebatable" and the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made."  Damrel, 6 Vet. App. at 245 (quoting Russell, 
3 Vet. App. at 313-14); 38 C.F.R. § 20.1403(a) & (c).

The Board has carefully reviewed the evidence of record at 
the time of the April 1958 Board decision and the law extant 
at that time and concludes that the application of the law to 
the facts in this case is against a finding that clear and 
unmistakable error was committed by the Board in its April 
18, 1958, decision.  On this point, the Board must emphasize 
that the Court has consistently stressed the rigorous nature 
of the concept of clear and unmistakable.  Fugo, 6 Vet. App. 
at 43-44 ("[i]t must always be remembered that [clear and 
unmistakable error] is a very specific and rare kind of 
'error'" and, there is "presumption of validity to 
otherwise final decisions" and the "presumption is even 
stronger" when such cases are collaterally attacked on the 
basis of error).  It is clear from the Board's decision that 
it determined that the veteran's surgery in service was 
ameliorative and thus did not demonstrate an aggravation of 
the pre-existing disability.  The terminology used by the 
Board shows that it applied the applicable statute and 
regulation to the appellant's claim.  Hence, there is no 
evidence that the Board ignored or misapplied relevant law 
and regulations in effect in 1958.

The Board finds that the moving party has failed to show that 
the April 1958 Board decision was clearly and unmistakably 
erroneous, particularly to the extent that had any alleged 
errors not been committed, the outcome in the case would have 
been manifestly different.  See Fugo, 6 Vet. App. at 44.  The 
appellant alleges that the Board's April 1958 decision was 
clearly and unmistakably erroneous on the grounds that 
service connection was wrongfully denied, "apparently based 
on the initial uninformed decision that this [the right wrist 
disorder] was a pre-existing condition, which quite obviously 
it was not."  See Substantive Appeal, VA Form 9, dated 
August 5, 1996.  The law at that time, which remains the same 
now, stated that the appellant was presumed to be of sound 
condition at entrance, except those which are noted at the 
time of entrance or by rebutting the presumption of soundness 
with clear and unmistakable evidence.  Here, the appellant's 
enlistment examination shows that the appellant had a pre-
existing right wrist disorder, which he admitted himself.  
The examiner, at entrance, noted that there was some 
limitation of motion of the right wrist.  Thus, the 
presumption of soundness was rebutted at the time he entered 
service.  Therefore, the Board's finding in the April 1958 
decision that the right wrist disorder pre-existed service is 
undebatably supportable.

The appellant has also alleged that had it been a pre-
existing condition, he surely would not have qualified for 
enlistment in the Marine Corps or been able to perform the 
many strenuous duties therein for two and a half years.  He 
added that the ulna excision procedure was wrongful and 
clearly unnecessary, and in support of this assertion he 
stated the following:

It took until 1989 to find a doctor that 
would put pen to paper (after seeing the 
records) that my condition is a direct 
result of the aforementioned operation.  
The V.A. has granted service connection 
and accepted responsibility for my 
condition, but only back to 1989 when I 
finally proved my point.  Service 
connection should have been recognized 
during examination of my first claim in 
1956, so I feel that since the mistake 
was made by the V.A. in 1956 and finally 
recognized in 1989 and service connection 
granted, that a statute of limitation 
should not apply and disability 
compensation should be retroactive to 
1956 instead of only to 1989.

Again, the appellant is now making an argument that he did 
not have a pre-existing right wrist disorder prior to his 
entrance into service.  Such allegation was not before the 
Board at the time of the July 1958 decision.  In its 
decision, the Board noted that there was no disagreement as 
to the veteran having a pre-existing right wrist disability.  
What the appellant asserts now is not what the Board reviewed 
at the time of the July 1958 decision.  Regardless, the 
service medical records showed a pre-existing disability.

The Board finds that the appellant's allegations of clear and 
unmistakable error in the April 1958 Board decision are based 
essentially on a disagreement as to how the facts were then 
weighed or evaluated, which, as stated above, cannot form the 
basis of a valid claim of clear and unmistakable error in a 
prior Board decision.  38 C.F.R. § 20.1403(d)(3) 
(disagreement as to how facts were weighed or evaluated in a 
prior Board decision does not constitute clear and 
unmistakable error in the prior Board decision).

The Board notes that the 1989 opinion, where the appellant 
states that his service-connected disability was finally 
recognized, is that of a VA physician.  The VA physician 
stated that he believed that the appellant's instability in 
his ulna was the direct result of the surgical excision that 
the appellant had undergone in service.  That opinion was the 
crux of the RO's bases for granting service connection for 
status post excision of distal right ulna.  The appellant 
believes that somehow this opinion should be applied to the 
1958 decision; however, that is not legally possible.  The 
Board observes that the precedent decisions of the Court 
cited above make clear that post hoc interpretations of how 
certain facts were evaluated in a prior final decision, 
including medical determinations made after the fact, cannot 
form a basis for a valid claim of clear and unmistakable 
error.  Moreover, the regulations governing clear and 
unmistakable error in Board decisions specifically prohibits 
finding error on such grounds.  See 38 C.F.R. § 20.1403(d) 
(1) (2001) (a new medical diagnosis that "corrects" an 
earlier decision considered in a Board decision is not 
indicative of clear and unmistakable error in that decision).

For the reasons stated above, the Board finds that its April 
1958 decision was not fatally flawed factually or legally at 
the time it was made, nor when viewed in light of the entire 
record at that time, would have manifestly changed the 
outcome of the decision but for the error.  38 C.F.R. 
§ 20.1403(a) & (c).  Additionally, the Board finds that it is 
not "absolutely clear that a different result would have 
ensued" as a result of this error, and therefore the error 
complained of cannot constitute clear and unmistakable error.  
38 C.F.R. § 20.1403(c).  Accordingly, the Board concludes 
that the April 18, 1958, decision was supported by the 
evidence then of record and was not clearly and unmistakably 
erroneous.  38 C.F.R. § 20.1403(a).


ORDER

The motion alleging clear and unmistakable error in the 
Board's April 1958 decision is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


